Dewey, J.
The objections taken to the mainténance of the present action arise principally from a supposed want of authority in the plaintiff to perform the services for the defendants, for which he now seeks to recover compensation. The court, having considered these objections, are of opinion that they must be overruled
*1041st. The third article in the warrant for the town meeting of March 6th 1843, in these words, “ to choose all such officers for the year ensuing as the law directs,” was sufficient to authorize the town of Q,uincy to vote that the school district should choose their prudential committee. Williams v. School District in Lunenburg, 21 Pick. 75.
2d. It is no sufficient objection to the mode of warning district meetings adopted by the vote of the district, March 19th 1842, that it specified no certain number of days which the notice should be published in a certain newspaper named in the vote. It was competent for the district to prescribe the mode of warning their meetings, (Rev. Sts. c. 23, <§> 48,) and having ordered notice to be given by publication in a certain newspaper, and by posting four copies of the same in four different public places in the district; a compliance with this is sufficient legal notice, though such rule as to notice would seem less suitable than one requiring the publication to be made some specified number of days before the time appointed for holding the meeting.
3d. The warning under the hand of the clerk of the district was a good warning, being in pursuance of the vote of the district. Nor does it invalidate it, that the meeting was called under an oral order of the prudential committee ; that being a sufficient compliance with the vote of the district, that their annual meetings, of which this was one, “ shall be called by the prudential committee and warned by the clerk.” The district had already voted that the prudential committee call the annual meeting of the district on the Saturday evening following the annual town meeting holden in March. This last vote left little for the prudential committee to do in the matter of fixing the time of the meeting, besides the ministeriál act of calling such meeting. We perceive, therefore, no objection to the legality of the calling or warning of the district meeting of March 11th 1843, and of that holden oy adjournment on March 25th 1843. At the latter meeting, the prudential committee were instructed “ to prosecute for trespasses that have been, or may be, committed, by breaking *105into the school houses of the district.” This vote would authorize the institution of civil actions, and was not necessarily confined to criminal prosecutions.
4th. The persons acting as prudential committee were legally chosen as such. It was competent for the district, at the adjourned meeting, to add to the number first chosen, and the majority of the members of the committee might, under circumstances like the present, legally act.
The result is, therefore, that the plaintiff was legally re-tamed by the district to institute and conduct the several suits by him commenced, and that he is entitled to recover compensation therefor. The amount having been settled by the verdict of the jury, the plaintiff is entitled to judgment on the verdict.